        4:18-cr-00821-MGL        Date Filed 11/23/20       Entry Number 112         Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF SOUTH CAROLINA

                                    DIVISION OF FLORENCE

UNITED STATES OF AMERICA,           )                  CASE NO.: 4:18-CR-821-MGL
                                    )
      v.                            )                  CONSENT ORDER SETTLING RECORD
                                    )
QUINTIN LA PRIX DAVIS,              )
                                    )
                  Defendant.        )
____________________________________)

         This matter comes before the Court by way of a motion to settle the record filed by the

government. ECF #107. The Defendant consents to the motion. ECF #110. The original

documentary trial exhibits in this matter1 were misplaced after they were returned to the parties.

At a hearing before this Court on November 19, 2020, the government and the defense agreed to

substitute copies of the original exhibits that were identical to the exhibits submitted at trial.

         Based upon the presentation at the hearing and the representations of the parties, the

Court GRANTS the motion to settle the record. The Court finds that, pursuant to the parties’

consent, the proposed duplicates of the exhibits are approved and are hereby designated as part

of the trial record. The Court finds that, pursuant to Rule 10(e), Fed. R. App. P., this record is

settled for appeal purposes and the same is conformed as set forth herein.

IT IS SO ORDERED.

                                                       s/ Mary Geiger Lewis
                                                       Mary Geiger Lewis
                                                       United States District Judge

November 23, 2020
Columbia, South Carolina



1
    These exhibits are: Government’s Exhibits 1a-1i, 5, 7-11, and Defense Exhibits 1 and 2.
                                                   1
     4:18-cr-00821-MGL        Date Filed 11/23/20   Entry Number 112      Page 2 of 2




                                   We so move and consent:


Peter M. McCoy
United States Attorney

By: s/ Justin W. Holloway                               s/ Jeremy A. Thompson
Justin W. Holloway                                      Jeremy A. Thompson
Assistant United States Attorney                        Assistant Federal Public Defender
                                                        Attorney for the Defendant




                                             2
